08-01420-scc        Doc 15088         Filed 04/20/20 Entered 04/20/20 20:30:44                     Main Document
                                                 Pg 1 of 34



 HUGHES HUBBARD & REED LLP
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726

 Attorneys for James W. Giddens,
 Trustee for the SIPA Liquidation of Lehman Brothers Inc.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re


               LEHMAN BROTHERS INC.,                                      Case No. 08-01420 (SCC) SIPA


                                                        Debtor.

                                               SUMMARY SHEET1
  Name and Role of Applicant:                             Hughes Hubbard & Reed LLP
                                                          Counsel to the Trustee

  Application Period:                                     October 1, 2019 to December 31, 2019
  Fees Requested for Counsel:                             $1,411,893.45
  Expenses Requested for Counsel:                         $37,775.11
  Blended Hourly Rate for Fees Requested
                                                          $731.48
  During Application Period:
  Prior Fees and Expenses Approved for                    $409,672,425.75
  Counsel on Interim Basis:
  Prior Fees Held-Back and Unpaid Subject to Court        $250,000.00
  Approval:




 1.   Fees reflect a voluntary ten percent (10%) discount from Hughes Hubbard & Reed LLP’s standard rates of
      $156,947.55 at the request of the Securities Investor Protection Corporation (“SIPC”). In addition, there were
      voluntary reductions in the amount of $17,321.85 in fees and $12,608.23 in expenses written off prior to the
      submission of monthly invoices to SIPC. There was an additional reduction of $634.50 after submission of
      invoices to SIPC. The Trustee seeks compensation as a member of Hughes Hubbard & Reed LLP and will not
      seek separate trustee commissions pursuant to section 326 of the Bankruptcy Code.
08-01420-scc        Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44    Main Document
                                              Pg 2 of 34


  Hours, Rates, and Fees for Services Rendered from October 1, 2019 through December 31, 2019
         Trustee
                                          Law School
            Name            Department                   Hours       Rate          Fees
                                          Graduation
  J W Giddens                Bankruptcy      1966        77.40     $1,305.00   $101,007.00
      Total Trustee                                      77.40                 $101,007.00

            Partner and Counsel
                                          Law School
            Name            Department                   Hours       Rate          Fees
                                          Graduation
  W Beausoleil               Litigation      1996         4.50      $967.50      $4,353.75
  C Cohen                    Litigation      1995         6.70      $990.00      $6,633.00
  J Fitzpatrick              Litigation      1996        73.60      $990.00      $72,864.00
  A Frelinghuysen            Bankruptcy      2007        64.80      $832.50      $53,946.00
  C Kiplok                   Bankruptcy      2000        278.70    $1,035.00    $288,454.50
  A F Fowler                 Corporate       1998         2.50      $945.00      $2,362.50
  J McGoey                   Litigation      2005        115.50     $810.00      $93,555.00
  W Stein                    Litigation      1977        11.50     $1,170.00     $13,455.00
       Total Partner and Counsel                        557.80                 $535,623.75

        Associates
                                          Law School
            Name            Department                   Hours       Rate          Fees
                                          Graduation
  E Beitler                  Bankruptcy      2016        48.40      $585.00      $28,314.00
  K Chau                     Litigation      2011        223.50     $787.50     $176,006.25
  B Cohen                    Litigation      2015        189.90     $652.50     $123,909.75
  J Cohen                        Tax         2014        29.90      $697.50      $20,855.25
  E Diers                    Bankruptcy      2011         3.70      $787.50      $2,913.75
  C Harbus                   Litigation      2018        23.70      $427.50      $10,131.75
  K Jones                    Litigation      2019        24.40      $427.50      $10,431.00
  J Margolin                 Bankruptcy      2002        255.10     $787.50     $200,891.25
  D Nuzzaci                  Litigation      2015        13.10      $652.50      $8,547.75
  N Velonis                  Bankruptcy      2018        123.50     $427.50      $52,796.25
  C Whelan                   Bankruptcy      2018        277.40     $427.50     $118,588.50
               Total Associate                          1,212.60               $753,385.50




                                                    2
08-01420-scc      Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                           Pg 3 of 34



      Paralegals
         Name                                      Hours        Rate           Fees
  C Catoe                                          47.20      $265.50       $12,531.60
  N Garton                                         35.20      $265.50        $9,345.60
              Total Paralegal                      82.40                    $21,877.20
             TOTAL Requested                      1,930.20                 $1,411,893.45




                                              3
08-01420-scc        Doc 15088         Filed 04/20/20 Entered 04/20/20 20:30:44                Main Document
                                                 Pg 4 of 34



 HUGHES HUBBARD & REED LLP
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726

 Attorneys for James W. Giddens,
 Trustee for the SIPA Liquidation of Lehman Brothers Inc.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 In re


               LEHMAN BROTHERS INC.,                                    Case No. 08-01420 (SCC) SIPA


                                                        Debtor.



         THIRTY-FIRST APPLICATION OF HUGHES HUBBARD & REED LLP FOR
       ALLOWANCE OF INTERIM COMPENSATION FOR SERVICES RENDERED AND
      REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED FROM
                  OCTOBER 1, 2019 THROUGH DECEMBER 31, 2019

 TO THE HONORABLE SHELLEY C. CHAPMAN,
 UNITED STATES BANKRUPTCY JUDGE:

                   Hughes Hubbard & Reed LLP (“HHR”), as counsel to James W. Giddens (the

 “Trustee”)2 as Trustee for the liquidation of Lehman Brothers Inc. (“Debtor” or “LBI”), submits

 its thirty-first application (the “Application”) for an order pursuant to section 78eee(b)(5) of the

 Securities Investor Protection Act (“SIPA”), 15 U.S.C. § 78eee(b)(5),3 sections 330 and 331 of

 the Bankruptcy Code, and Rule 2016(a) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), allowing and awarding interim compensation for services performed by




 2.   The Trustee seeks compensation as a member of HHR and will not seek separate trustee commissions pursuant
      to section 326 of the Bankruptcy Code.

 3.   References hereinafter to provisions of SIPA shall omit “15 U.S.C.”
                                                          4
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                           Pg 5 of 34



 HHR for the period commencing October 1, 2019 through December 31, 2019 (the “Application

 Period”) in the amount of $1,411,893.45 for professional services rendered by HHR during the

 Application Period and $37,775.11 as reimbursement of HHR’s actual and necessary expenses

 incurred during the Application Period. This represents voluntary reductions and write-offs of

 $17,321.85 in fees and $12,608.23 in expenses. A ten percent (10%) holdback for the

 Application Period of $141,189.34 will be subject to future Court order. In support of the

 Application, HHR respectfully represents:

                                 PRELIMINARY STATEMENT

                1.      During the Application Period, HHR, under this Court’s supervision and

 with the oversight of the Securities Investor Protection Corporation (“SIPC”), significantly

 advanced the four remaining main LBI estate workstreams: (i) litigation related to the Executive

 and Select Employee Deferred Compensation Plan (“ESEP”); (ii) monetization and recovery of

 legacy assets; (iii) reduction of administrative expense through the Trustee’s final data

 abandonment plan; and (iv) preparation of the estate for closure.

                2.      First, there are 381 remaining disputed general creditor claims related to

 the ESEP, which were asserted in an aggregate capped amount of $271 million. On October 24,

 2018, the claimants filed a notice of appeal to the Second Circuit of the District Court’s Order

 affirming this Court’s order granting the Trustee’s motion for summary judgment seeking to

 classify the ESEP claims as contractually subordinate and denying the claimants’ cross-motion

 (the “Subordination Appeal”). During the Application Period, the parties argued the

 Subordination Appeal before the Second Circuit. On November 1, 2019, the Second Circuit

 issued a Summary Order and Judgment affirming this Court’s and the District Court’s orders.

 344 Individuals v. Giddens, Case No. 18-3188 (2d Cir. Nov. 1, 2019, ECF No. 66) (the “Second



                                                  5
08-01420-scc     Doc 15088        Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                             Pg 6 of 34



 Circuit Subordination Order”). The Second Circuit Subordination Order became final and

 effective on January 31, 2020.

                3.       This Court granted the Trustee’s motion to reclassify as unsecured

 approximately $260 million of the ESEP claims that had been asserted with secured or priority

 status (ECF No. 13053). The ESEP claimants appealed to the District Court. On September 30,

 2019, the District Court entered an order affirming this Court’s order. 344 Individuals v.

 Giddens, Case No. 15-cv-09670 (PGG) (S.D.N.Y. Sept. 30, 2019, ECF No. 19) (the “District

 Court Reclassification Order”). During the Application Period, the claimants appealed the

 District Court Reclassification Order to the Second Circuit. 344 Individuals v. Giddens, Case

 No. 19-3245 (2d Cir. 2019) (the “Reclassification Appeal”). The Reclassification Appeal is fully

 briefed and awaiting oral argument.

                4.       The ESEP claimants also initiated an adversary proceeding in which they

 contend that certain assets in unliquidated amounts related to the ESEP are not part of the LBI

 estate and that those assets, plus unspecified interest, costs, and fees, should be turned over to the

 ESEP claimants. The LBI Deferred Compensation Defense Steering Committee v. Giddens, Case

 No. 19-01368 (SCC) (Bankr. S.D.N.Y. Oct. 7, 2019) (the “Second ESEP Adversary

 Proceeding”). If claimants prevail in the Second ESEP Adversary Proceeding, assets currently

 considered LBI estate assets would be deemed outside the estate and no longer available to

 creditors. HHR prepared the Trustee’s motion to dismiss the Second ESEP Adversary

 Proceeding and filed it with the Court on November 6, 2019 (Id. at ECF 5). The Trustee’s

 motion is sub judice.

                5.       Second, HHR pursued contingent and unliquidated claims in certain

 antitrust class action settlements. HHR also marshaled certain distributions for the LBI estate

 from securities class action settlements. Other efforts included final sweeps of banks and other

                                                   6
08-01420-scc     Doc 15088       Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                            Pg 7 of 34



 depositories for residual assets, maintaining the best possible return on estate assets despite

 declining rates, and reducing other residual assets to cash.

                6.      Third, HHR evaluated additional electronic databases and hard copy

 documents to determine whether they are necessary to assist the Trustee’s professionals in

 concluding the liquidation. Based on this analysis, HHR prepared the Trustee’s tenth data

 abandonment motion, which was filed with the Court on November 26, 2019 (the “Tenth Data

 Abandonment Motion”) (ECF No. 15031). The Tenth Data Abandonment Motion sought Court

 authority to abandon and destroy fifty-two (52) LBI electronic systems and related databases

 containing approximately 366 gigabytes of data. The Court entered an order approving the

 Tenth Data Abandonment Motion on December 18, 2019 (the “Tenth Data Abandonment

 Order”) (ECF No. 15051). To date, the Trustee has abandoned over 263 terabytes of data

 resulting in annual savings of over $2.3 million.

                7.      HHR also advanced further cost-savings initiatives as to LBI records.

 HHR determined that migrating the remaining “live” relativity database of legacy LBI

 communications and documents and third-party document productions to two sets of electronic

 storage media maintained by Deloitte Financial Advisory Services LLP (“Deloitte”) would save

 the estate an additional $1 million per year. HHR prepared the Trustee’s motion seeking this

 Court’s authority to migrate the database, which was filed with the Court on November 26, 2019

 (the “Data Migration Motion”) (ECF No. 15048.) The Court entered an order approving the

 Data Migration Motion on December 18, 2019 (the “Data Migration Order”) (ECF No. 15048).

                8.      Fourth, HHR also prepared for, upon the final resolution of the ESEP

 litigation, the prompt closure of the estate, and advanced the potential creation, if appropriate, of

 a post-closing vehicle to administer certain contingent and unliquidated assets (e.g., claims

 pending against the antitrust class action settlement funds).

                                                     7
08-01420-scc       Doc 15088        Filed 04/20/20 Entered 04/20/20 20:30:44                Main Document
                                               Pg 8 of 34



                  9.      The Trustee’s ability to call on the resources of HHR in multiple areas

 during the Application Period allowed the Trustee to continue winding down the LBI estate.

 HHR respectfully asks that the Court grant this Application and allow interim compensation for

 professional services performed and reimbursement of expenses as requested.

                                             BACKGROUND

                  10.     On September 19, 2008 (the “Filing Date”), the Honorable Gerard E.

 Lynch, Judge of the United States District Court for the Southern District of New York, entered

 the Order Commencing Liquidation (the “LBI Liquidation Order”) pursuant to the provisions of

 SIPA in the case captioned Securities Investor Protection Corporation v. Lehman Brothers Inc.,

 Case No. 08-CIV-8119 (GEL) (S.D.N.Y. 2008).

                  11.     The LBI Liquidation Order (i) appointed the Trustee for the liquidation of

 the business of the Debtor pursuant to section 78eee(b)(3) of SIPA; (ii) appointed HHR counsel

 to the Trustee pursuant to section 78eee(b)(3) of SIPA; and (iii) removed this case to this Court

 pursuant to section 78eee(b)(4) of SIPA.

                  12.     On November 7, 2008, the Court entered the Order Regarding

 Disinterestedness of the Trustee and Counsel to the Trustee (ECF No. 243) finding that the

 Trustee and HHR are disinterested pursuant to section 78eee(b)(6) of SIPA, section 327(a) of the

 Bankruptcy Code, and Bankruptcy Rule 2014(a) and are therefore in compliance with the

 disinterestedness requirement in section 78eee(b)(3) of SIPA, section 327(a) of the Bankruptcy

 Code, and Bankruptcy Rule 2014(a).4




 4.   HHR subsequently filed the Supplemental Declarations on Behalf of Hughes Hubbard & Reed LLP Regarding
      Disinterestedness of Counsel (ECF Nos. 1627, 2656, 3141, 3287, 4121, 7415, 11807, 14381, 14452, 14590,
      14997, 15032).
                                                       8
08-01420-scc      Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                           Pg 9 of 34



                 13.    On December 17, 2019 the Court entered the Twelfth Amended Order

 Pursuant to Section 78eee(b)(5) of SIPA, Sections 105, 330 and 331 of the Bankruptcy Code,

 Bankruptcy Rule 2016(a) and Local Bankruptcy Rule 2016-1 Establishing Procedures Governing

 Interim Monthly Compensation of Trustee and Hughes Hubbard & Reed LLP (the “Twelfth

 Amended Administrative Fee Order,” ECF No. 15046). Pursuant to the Twelfth Amended

 Administrative Fee Order, the Court authorized the Trustee to pay all remaining unpaid fees

 requested in HHR’s monthly statements through September 2019, excluding fees voluntarily

 written-off at the request of SIPC, except for $250,000.00, which was held back pending further

 order of the Court.

                 14.    In accordance with all applicable orders and guidelines described herein,

 HHR has filed thirty prior applications for allowance of interim compensation and

 reimbursement of expenses incurred in prior Application Periods (the “Prior Interim

 Applications”). The annexed schedule hereto as Exhibit A identifies the Prior Interim

 Applications and the orders entered with respect to such applications:

                                COMPENSATION REQUESTED

                 15.    HHR submits that the fees and disbursements requested are reasonable and

 necessary. SIPC, through its detailed analysis of HHR’s monthly professional fee and expense

 requests, supports approval of this application, and by statute is owed due deference for its

 recommendation. Accordingly, HHR respectfully requests that the Court grant this Application

 and allow interim compensation for professional services performed and reimbursement for

 expenses incurred during the Application Period as requested. The declaration of Christopher K.

 Kiplok, Esq. in further support of the fees and disbursements requested herein is annexed hereto

 as Exhibit B.



                                                  9
08-01420-scc        Doc 15088         Filed 04/20/20 Entered 04/20/20 20:30:44                    Main Document
                                                Pg 10 of 34



                   16.      The Trustee expended 77.40 hours in the rendition of professional

 services, and HHR expended 1,852.80 hours in the rendition of professional and paraprofessional

 services on behalf of the Trustee during the Application Period, resulting in a blended hourly rate

 of $731.48 for fees incurred.

                   17.      At SIPC’s request, HHR’s fees in this case reflect a ten percent (10%)

 public interest discount from HHR’s standard rates. This discount has resulted in a voluntary

 reduction during the Application Period of $156,947.55. Prior to filing this Application, HHR

 provided SIPC with monthly fee statements setting forth HHR’s fees for services rendered and

 expenses incurred during the Application Period.5 There were voluntary reductions in the

 amount of $17,321.85 in fees and $12,608.23 in expenses prior to the submission of monthly

 invoices to SIPC. In addition, $634.50 was written off after submission of invoices to SIPC.

 HHR’s fees are reasonable based on the customary compensation charged by comparably skilled

 practitioners in comparable bankruptcy and non-bankruptcy cases in a competitive national legal

 market.

                   18.      Exhibit C annexed hereto provides a schedule of the expenses for which

 reimbursement is requested. The requested expenses are customarily charged to and paid by

 HHR’s bankruptcy and non-bankruptcy clients. In addition, HHR has not charged for a number

 of categories of expenses regularly charged to and paid by HHR’s clients, and other bankruptcy

 estates in this District, including overtime meals and after-hours travel services. These amounts

 combine to a voluntary reduction of $12,608.23.




 5.   The United States Trustee does not play a role in a SIPA proceeding as to professional compensation matters or
      otherwise. See, e.g., Bankruptcy Rule 2002(k). Such function is generally mirrored by SIPC’s role in the
      proceeding.
                                                         10
08-01420-scc      Doc 15088        Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                             Pg 11 of 34



                 19.    Exhibit D annexed hereto is a summary by project categories of services

 performed by HHR.

                 20.    There is no agreement or understanding between the Trustee, or HHR and

 any other person, other than members of HHR, for sharing of compensation to be received for

 services rendered in this case.

                 21.    To the extent that time or disbursement charges for services rendered or

 disbursements incurred relate to the Application Period, but were not classified or processed

 prior to the preparation of this Application, HHR reserves the right to request additional

 compensation for such services and reimbursement of such expenses in a future application.

                 22.    Overall, in accordance with the Twelfth Amended Administrative Fee

 Order, SIPC has authorized the Trustee to effectuate payment to HHR from estate funds on hand

 totaling $1,270,704.11 in fees and $37,775.11 in expenses incurred during the Application

 Period. These amounts respectively represent ninety percent (90%) of fees and one hundred

 percent (100%) of expenses, as authorized in the Twelfth Amended Administrative Fee Order,

 after accounting for voluntary reductions in connection with the monthly invoices. As a result,

 as further described above, $141,189.34 in fees have been held back and have not been paid to

 HHR. HHR seeks allowance of fees and expenses during the Application Period totaling

 $1,411,893.45 in fees and $37,775.11 in expenses. (If this Application is granted, the total

 amount of fees held back and unpaid through the end of the Application Period will be

 $391,189.34.)

      SUMMARY OF SERVICES PERFORMED DURING APPLICATION PERIOD

                 23.    During the Application Period, HHR continued to marshal LBI assets and

 advance all litigation before appellate courts as quickly as possible in order to close the estate,

 and concluded the Trustee’s sixth distribution on allowed unsecured claims.

                                                   11
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                          Pg 12 of 34



                24.    ESEP Claims. The 381 remaining contested claims were subject to a

 single consolidated adversary proceeding before this Court. These claims seek deferred

 compensation pursuant to the ESEP. The Trustee sought to treat the ESEP claims as subordinate

 pursuant to the terms of the ESEP. The claims are capped at approximately $271 million—of

 which more than $260 million is asserted and fully reserved for as secured. On September 26,

 2018, the District Court entered an order affirming this Court’s order granting the Trustee’s

 motion for summary judgment seeking to treat the ESEP claims as contractually subordinate and

 denying the claimants’ cross-motion. See 344 Individuals v. Giddens, No. 17-6246 (AT)

 (S.D.N.Y. Sept. 26, 2018) (ECF No. 17) (the “District Court Order”). On October 24, 2018, the

 claimants filed a notice of appeal to the Second Circuit. See 344 Individuals v. Giddens, Case

 No. 18-3188 (2d Cir. 2018) (ECF No. 1).

                25.    During the Application Period, HHR, in consultation with SIPC, prepared

 for oral argument before the Second Circuit in the Subordination Appeal, which occurred on

 October 21, 2019. On November 1, 2019, the Second Circuit issued the Subordination Order.

                26.      This Court granted the Trustee’s motions to reclassify as unsecured the

 ESEP claims that claimants had asserted with secured or priority status (ECF No. 13053). The

 ESEP claimants appealed to the District Court. See 344 Individuals v. Giddens, Case No. 15-cv-

 09670 (PGG) (S.D.N.Y.). The District Court issued the Reclassification Order on September 30,

 2019. As described above, the claimants appealed to the Second Circuit.

                27.    During the Application Period, HHR prepared for appellate litigation in

 the Reclassification Appeal. The Reclassification Appeal is fully briefed and awaiting oral

 argument.

                28.    During the Application Period, HHR researched the causes of action

 asserted by the ESEP claimants in the Second ESEP Adversary Proceeding. Based on HHR’s

                                                 12
08-01420-scc     Doc 15088         Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                             Pg 13 of 34



 research during the Application Period, HHR promptly prepared and filed the Trustee’s motion

 to dismiss the Second ESEP Adversary Proceeding on November 6, 2019. Id. at ECF No. 5.

 HHR then analyzed the claimants’ opposition to the Trustee’s motion, prepared the Trustee’s

 reply brief, and filed the reply with the Court on January 21, 2020. Id. at ECF No. 17. The

 Trustee’s motion is sub judice.

                29.     Affirmative Recoveries. HHR advanced LBI’s proofs of claim to

 participate in settlements arising from six antitrust litigations involving allegations of collusive

 manipulation of several financial industry benchmarks and instruments, as well as misconduct by

 financial institutions in the foreign exchange market. Subsequent to the Application Period, the

 Trustee received notice of a forthcoming distribution of approximately $1.1 million for LBI’s

 claim in the settlements in the ISDAfix Antitrust Litigation. Alaska Electrical Pension Fund v.

 Bank of America, N.A., No. 14-cv-7126 (JMF) (S.D.N.Y. 2014). In addition, HHR actively

 monitored for other antitrust settlements in which the LBI estate could potentially participate.

                30.     HHR also managed the portfolio of claims asserted on behalf of the LBI

 estate in securities class action settlements as to which the Trustee has not yet received a

 determination or an initial distribution. HHR further monitored for other security class action

 litigations where the LBI estate may have a claim.

                31.     HHR continued outreach program to major banks, depositories, mutual

 fund groups, and proxy agents requesting that they conduct a final sweep of their accounts and

 transfer to the Trustee any and all LBI or predecessor firm property. Most counterparties have

 been responsive to the request. After the Application Period, the Trustee recovered

 approximately $702,000 in LBI property from State Street Bank and Trust Company.

                32.     Tax Matters. During the Application Period, HHR negotiated and

 documented a Closing Agreement between the Trustee and New York State Department of

                                                   13
08-01420-scc     Doc 15088       Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                           Pg 14 of 34



 Taxation and Finance (“DTF”), which resolved the DTF’s audit of the net operating losses

 reported on LBI’s 2014 and 2015 New York franchise tax returns. The Court entered an order

 approving the Closing Agreement on December 18, 2018 (ECF No. 15049). Pursuant to the

 Closing Agreement, LBI would be able to shelter at least $1.34 billion of estate income allocated

 to New York State before incurring a New York State franchise tax liability. The Closing

 Agreement allows LBI to avoid the expense, risk and delay that would be associated with

 litigation with the DTF and furthers the Trustee’s closure plan.

                33.     Cost Control and Wind-Down. HHR and SIPC outlined the steps

 necessary to make a final distribution and close the estate within nine months of the resolution of

 the sole remaining claims litigation and related adversary proceeding in correspondence to the

 Court, which was filed on April 30, 2019 (ECF No. 14905).

                34.     During the Application Period, HHR advanced preparations of a post-

 closing vehicle to potentially administer certain LBI estate assets, the collection of which may

 extend beyond the estate’s closure. HHR continued data abandonment procedures described

 herein and consolidation of estate administrative functions.

                35.     During the Application Period, the Trustee and HHR actively supervised

 Deloitte and Epiq Corporate Restructuring LLC (“Epiq”), the only additional remaining estate

 professionals, in the continued effort to reduce administrative costs and further the efficient

 administration of the LBI estate. This oversight included preparation of the 2020 administrative

 budget, and reviewing staffing and technology resources in light of the progress of the

 liquidation.

                36.     Reporting. The Trustee has regularly provided updates on the liquidation

 directly to claimants through a status report to the Court at the December 17, 2019 omnibus

 hearing, interim reporting (ECF No. 15018), and liquidation balance sheets (ECF Nos. 15019,

                                                  14
08-01420-scc        Doc 15088        Filed 04/20/20 Entered 04/20/20 20:30:44                  Main Document
                                               Pg 15 of 34



 15059). Most importantly, the Trustee and HHR have consulted and worked closely with SIPC

 in all aspects of the liquidation.

                              DETAILED DESCRIPTION OF SERVICES

                  37.       A more detailed overview of certain of the significant services rendered by

 HHR, including the Trustee, during the Application Period follows, organized in accordance

 with HHR’s internal system of project or work codes.6

                  a. Asset Disposition (031164.00003):

                        •   Identified residual assets, determined asset valuations, and monetized
                            certain assets.

                        •   Conducted an outreach program to major banks, depositories, mutual fund
                            groups, and proxy agents requesting that they conduct a final sweep of
                            their accounts and transfer to the Trustee any and all LBI or predecessor
                            firm property.

                        •   Identified residual assets, determined asset valuations, and monetized
                            certain assets, including an approximately $136,000 recovery from a
                            legacy LBI interest in a liquidated Massachusetts limited partnership
                            vehicle.

                        •   Recovered LBI unclaimed funds from Georgia, Pennsylvania, Utah, and
                            the Providence of Quebec aggregating approximately $173,000 and
                            asserted claims currently pending with California, Delaware, Louisiana,
                            Massachusetts, and Oregon.

                        •   Conducted, in coordination with a search firm, a final search for
                            unclaimed property that may be held by other states.

                  b. Banking and Cash Management (031164.00005):

                        •   Obtained best possible return on estate assets at MFUG Union Bank, N.A.,
                            despite declining interest rates.

                        •   Marshaled and coordinated the management of LBI assets for the benefit
                            of the estate.



 6.   The Trustee’s Twenty-First Interim Report for the Period April 1, 2019 Through September 30, 2019 and
      Quarterly Report on the General Creditor Claims Process (ECF No. 15018) and the Lehman Brothers Inc.
      Liquidation Balance Sheets as of September 30, 2019 and December 31, 2019 (ECF Nos. 15019, 15059)
      provide further detail of the estate’s achievements and milestones met during the Application Period.
                                                        15
08-01420-scc   Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44           Main Document
                                        Pg 16 of 34



                  •   Considered further consolidation of the estate bank accounts in
                      preparation for closing of the estate.

               c. Business Operations/Strategic Planning (031164.00008):

                  •   Supervised Deloitte and Epiq in an effort to further reduce administrative
                      expenditures and reviewed accounting, consulting, and technology
                      workstreams to ensure maximum estate efficiency.

                  •   Conducted oversight of the LBI data center maintained at Deloitte and
                      related technology projects undertaken by Deloitte.

                  •   Monitored the 2019 administrative budget and prepared monthly
                      budgetary reporting.

                  •   Prepared the 2020 administrative budget.

                  •   Examined estate workstreams on a weekly basis in furtherance of
                      completing certain tasks while awaiting the conclusion of the remaining
                      claims litigation and related adversary proceeding.

                  •   Implemented certain measures outlined in the April 30, 2019
                      correspondence to the Court to prepare the estate for a clear and complete
                      closure at the appropriate time.

               d. Case Administration and Fee Applications (031164.00009 and 00015):

                  •   Coordinated with the Court regarding the December 17, 2019 omnibus
                      hearing, and monitored the docket for case developments.

                  •   Prepared the HHR Thirtieth Fee Application, which was filed with the
                      Court on November 22, 2019 (ECF No. 15026) and approved by the Court
                      on December 18, 2019 (ECF No. 15050).

                  •   Obtained Court approval of the Twelfth Amended Administrative Fee
                      Order.

               e. General Creditor Claims Administration (031164.00011 and 00049):

                  •   Prepared for oral argument in the Second Circuit Subordination Appeal,
                      which took place on October 21, 2019. As described above, on November
                      1, 2019, the Second Circuit issued the Second Circuit Subordination
                      Order.

                  •   Analyzed the District Court Reclassification Order, which was entered by
                      the District Court on September 30, 2019.



                                               16
08-01420-scc    Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                        Pg 17 of 34



                  •   Prepared for further appellate litigation in the Reclassification Appeal
                      before the Second Circuit.

                  •   Evaluated and researched the claims asserted in the Second ESEP
                      Adversary Proceeding.

                  •   Drafted the Trustee’s motion to dismiss the Second ESEP Adversary
                      Proceeding.

                  •   Analyzed the ESEP claimants’ opposition to the Trustee’s motion to
                      dismiss the Second ESEP Adversary Proceeding and researched reply
                      points.

                  •   Monitored general creditor claims trading activity and coordinated with
                      Epiq regarding updates to the general creditor claims register.

               f. Customer Inquiries, Research, and Document Management (031164.00012):

                  •   Responded to inquiries related to distributions on allowed unsecured
                      claims and related matters.

                  •   Responded to telephone calls and correspondence from customers,
                      creditors, and other parties-in-interest.

                  •   Conducted team data and document management.

               g. LBHI and LBIE Matters (031164.00021 and 00022):

                  •   Monitored certain LBHI matters for potential ramifications for the LBI
                      estate.

                  •   Pursued a recovery in LBI’s interest in a $230 million judgment against
                      Saad Trading, Contracting, and Financial Services Co. (the “Saad Notes”)
                      with Lehman Brothers International (Europe), the Saad Notes’ other
                      owner.

               h. Litigation (Class-Action Claims and Other Litigation) (31164.00023):

                  •   Advanced LBI’s proofs of claim in certain antitrust and securities class
                      action litigations.

                  •   Responded to certain inquiries from class action administrators regarding
                      LBI claims asserted in pending class actions.

                  •   Coordinated with administrators regarding LBI distributions in certain
                      proceedings and marshaled certain distributions.



                                               17
08-01420-scc    Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                        Pg 18 of 34



                  •   Analyzed potential LBI claims in additional antitrust and securities class
                      actions in the United States and Europe.

                  •   Responded to a third-party subpoena served on the Trustee in a California
                      Superior Court proceeding.

               i. Fee Matters of Other Professionals (31164.00028):

                  •   Monitored fee requests from Deloitte and Epiq.

               j. Regulatory Matters (31164.00029):

                  •   Coordinated regularly with SIPC and regulators regarding the wind-down
                      and closure planning and related matters.

               k. Tax and Employee Benefit Matters (31164.00030):

                  •   Conducted settlement discussions with the DTF related to the DTF’s audit
                      of net operating losses reported on LBI’s 2014 and 2015 New York State
                      franchise tax returns.

                  •   Documented and finalized a Closing Agreement and motion for Court
                      authority to approve the closing agreement, which were filed with the
                      Court on December 9, 2019 (ECF No. 15036).

                  •   Obtained hearing of this motion on shortened notice in furtherance of the
                      Trustee’s closure planning (ECF No. 15039).

                  •   Responded to and resolved certain creditor inquiries to the motion.

                  •   Obtained Court approval of the motion (ECF No. 15049) and effectuated
                      the Closing Agreement.

                  •   Advised the Trustee in complying with LBI’s income tax filings.

                  •   Responded to tax-related information requests from various tax
                      authorities.

                  •   Coordinated all tax withholding and reporting requirements with respect to
                      LBI and the Trustee.

               l. Trustee’s Interim Reports to the Court (031164.00032):

                  •   Prepared the Trustee’s Twenty-First Interim Report for the Period April 1,
                      2019 Through September 30, 2019 and Quarterly Report on the General
                      Creditor Claims Process (ECF No. 15018).

                  •   Prepared the LBI Liquidation Balance Sheet as of June 30, 2019 (ECF No.
                      14950).

                                               18
08-01420-scc   Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                        Pg 19 of 34



               m. Barclays Matters (031164.00033):

                  •   Evaluated LBI’s contractual rights to acquire three (3) boxes of Lehman
                      hardcopy engagement letters and other client correspondence from the
                      period 1994 to 2008 owned by Barclays Capital Inc. The Court entered
                      an order on February 4, 2020 authorizing the Trustee to abandon this
                      contractual right (ECF No. 15061).

               n. Distribution Matters (031164.00047):

                  •   Conducted planning regarding a potential future distribution and evaluated
                      estate reserves in connection with the same.

               o. Post-Closing Vehicle (031164.00052):

                  •   Advanced the possible creation of a post-closing vehicle for certain
                      contingent and unliquidated assets such as the claims in the antitrust
                      settlement funds that may take substantial time to monetize through sale or
                      collection.

                  •   Refined certain draft corporate documents to support the creation of a
                      potential post-closing vehicle.

                  •   Updated research on corporate governance and tax issues in connection
                      with preparation of the corporate documents.

                  •   Evaluated certain administrative matters in connection with post-closing
                      vehicle.

               p. Data Abandonment (031164.00053):

                  •   Prepared the Tenth Data Abandonment Motion.

                  •   Obtained entry of the Tenth Data Abandonment Order. The Order has
                      been fully effectuated.

                  •   Prepared the Data Migration Motion.

                  •   Obtained entry of the Data Migration Order. The Order has been fully
                      effectuated.

                  •   Conducted regular meetings with SIPC and Deloitte to identify all data
                      and documents that must be retained under SIPC and other regulatory
                      rules post-closing, while completely abandoning and destroying all other
                      estate data in order to achieve a complete discharge at closing with no go
                      forward costs.



                                               19
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44              Main Document
                                          Pg 20 of 34



               ACTUAL AND NECESSARY EXPENSES INCURRED BY HHR

                38.     As set forth in Exhibit C, HHR seeks allowance of $37,775.11 in expenses

 incurred in providing professional services during the Application Period. It is HHR’s practice

 not to include charges for research services and express delivery and related expenditures in its

 overhead, but rather to bill these expenses to clients. These charges are intended to cover HHR’s

 direct operating costs, which are not incorporated into HHR’s hourly billing rates. Only clients

 who actually use services of the types set forth in Exhibit C are separately charged for such

 services. This “unbundling” of such expenses results in a fairer allocation of such costs and

 allows HHR to pass such costs on to each client in proportion to that client’s use of such

 services.

                39.     Due to the distance of certain regulators, creditors, and other parties-in-

 interest from HHR’s New York offices, overnight delivery of documents and other materials was

 required. The actual expenses incurred in providing professional services were necessary,

 reasonable, and justified under the circumstances to serve the needs of the estate and its

 creditors.

                40.     HHR has not charged for a number of categories of expenses regularly

 charged to and paid by HHR’s clients, including overtime meals and after-hours travel services.

                            HHR’S REQUEST FOR INTERIM
                         COMPENSATION SHOULD BE GRANTED

                41.     HHR may submit applications to the Court for compensation for services

 rendered and reimbursement for expenses during the course of the liquidation, which may be

 done on an interim basis. SIPA §§ 78eee(b)(5)(A)-(B). Whenever an application for

 compensation and reimbursement of expenses is filed, SIPC shall file its recommendation with

 respect to such fees and expenses with the Court prior to the hearing on such application. Id. at


                                                  20
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44             Main Document
                                          Pg 21 of 34



 §78eee(b)(5)(C). The Court “shall place considerable reliance on the recommendation of SIPC”

 as to the allowances requested in such applications, and to the extent that such allowances are to

 be paid by SIPC, without reasonable expectation of recoupment, the Court shall award the

 amounts recommended by SIPC. Id.; see e.g., Holmes v. Securities Investor Protection Corp.,

 503 U.S. 258, 274 n.21 (1992) (recognizing that “SIPC’s recommendation to court on trustee’s

 compensation is entitled to ‘considerable reliance’ and is, under certain circumstances, binding”).

                42.     There will be sufficient funds available from the general estate to satisfy

 administrative expenses of the estate, including professional fees, without seeking to requisition

 funds from SIPC in order to pay these expenses. In re Madoff, No. 08-1789, 2010 U.S. Dist.

 LEXIS 81492, at *15 (S.D.N.Y. Aug. 6, 2010) (“There are no grounds for differing opinions [as

 to whether the bankruptcy court is required to approve fee applications that SIPC recommended

 be approved] because [the issue] is directly addressed by SIPA—the court shall…place

 considerable reliance on the recommendation of SIPC.”) (internal quotation marks omitted)); In

 re Donald Sheldon & Co., 153 B.R. 661, 668 (Bankr. S.D.N.Y. 1993) (SIPA requires…that

 “[w]e place considerable reliance on the recommendation of SIPC in ruling on [the Trustee’s]

 application [for fees].”) (internal quotation marks omitted). As a result, in determining the

 allowance of HHR’s compensation, while “considerable reliance” shall be placed on SIPC’s

 recommendation, the Court must duly consider the nature, extent, and value of the services

 rendered. SIPA § 78eee(b)(5)(C).

                43.     HHR submits that its request for interim allowance of compensation is

 reasonable and complies with the provisions of the Bankruptcy Code governing applications for

 compensation and reimbursement of expenses, pursuant to section 78eee(b)(5) of SIPA.

                44.     In the instant case, HHR respectfully submits that the services for which it

 seeks compensation in this Application, as highlighted above, at the time rendered, were believed

                                                  21
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                          Pg 22 of 34



 to be necessary for and beneficial to LBI’s estate, creditors, and other parties-in-interest. HHR

 further submits that the compensation requested herein is reasonable in light of the nature, extent,

 and value of such services to these constituencies. In sum, the services rendered by HHR were

 necessary and beneficial and were consistently performed in a timely manner commensurate with

 the complexity, importance, and nature of the issues involved. Accordingly, approval of the

 compensation sought herein is warranted.

                                          CONCLUSION

                HHR respectfully submits that the services rendered during the Application

 Period and accomplishments to date merit the approval of the fees and disbursements requested

 herein, and respectfully requests that the Court enter an Order: (i) allowing and awarding

 $1,411,893.45 as an interim payment for professional services rendered by HHR during the

 Application Period and $37,775.11 as an interim reimbursement of the actual and necessary costs

 and expenses incurred by HHR in connection with the rendition of such services; and

 (ii) granting HHR such other and further relief as the Court may deem just and proper.




                                                 22
08-01420-scc   Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44      Main Document
                                       Pg 23 of 34



 Dated: New York, New York
        April 20, 2020
                                               HUGHES HUBBARD & REED LLP

                                               By: /s/ Christopher K. Kiplok
                                                    Christopher K. Kiplok
                                                    Jeffrey S. Margolin
                                                    Erin E. Diers
                                                  One Battery Park Plaza
                                                  New York, New York 10004
                                                  Telephone: (212) 837-6000
                                                  Facsimile: (212) 422-4726
                                                  Email: chris.kiplok@hugheshubbard.com

                                               Attorneys for James W. Giddens, Trustee for
                                               the SIPA Liquidation of Lehman Brothers
                                               Inc.




                                          23
08-01420-scc   Doc 15088   Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                     Pg 24 of 34




                                    Exhibit A
08-01420-scc        Doc 15088            Filed 04/20/20 Entered 04/20/20 20:30:44                 Main Document
                                                   Pg 25 of 34



                                                Prior Fee Orders

  Application                                Order                   Interim Fees Approved    Interim Expenses Approved

  First
                         April 8, 2009               ECF No. 953     $14,255,186.91           $213,706.28
  Interim Application
  Second
                         August 27, 2009             ECF No. 1602    $15,185,697.98           $132,764.74
  Interim Application
  Third
                         January 15, 2010            ECF No. 2527    $24,754,288.10           $253,544.54
  Interim Application
  Fourth
                         June 25, 2010               ECF No. 34251   $23,948,533.80           $354,344.87
  Interim Application
  Fifth
                         December 14, 2010           ECF No. 3977    $22,782,301.85           $403,977.87
  Interim Application
  Sixth
                         March 31, 2011              ECF No. 4208    $19,204,952.90           $284,450.53
  Interim Application
  Seventh
                         September 13, 2011          ECF No. 4561    $24,513,073.00           $306,987.70
  Interim Application
  Eighth
                         March 28, 2012              ECF No. 4993    $24,262,920.00           $299,915.54
  Interim Application
  Ninth
                         July 18, 2012               ECF No. 5170    $24,613,867.95           $272,874.38
  Interim Application
  Tenth
                         December 13, 2012           ECF No. 5547    $16,427,687.00           $193,708.32
  Interim Application
  Eleventh
                         June 19, 2013               ECF No. 6562    $24,795,838.05           $189,208.77
  Interim Application
  Twelfth
                         June 19, 2013               ECF No. 6564    $37,183,203.53           $336,274.26
  Interim Application
  Thirteenth
                         December 23, 2013           ECF No. 7959    $13,289,860.00           $86,577.44
  Interim Application
  Fourteenth
                         January 30, 2014            ECF No. 8165    $17,086,096.05           $152,661.69
  Interim Application
  Fifteenth
                         June 19, 2014               ECF No. 9195    $14,799,716.20           $181,713.53
  Interim Application
  Sixteenth
                         December 11, 2014           ECF No. 10665   $14,056,117.35           $156,340.37
  Interim Application
  Seventeenth
                         May 21, 2015                ECF No. 12124   $15,478,486.65           $228,765.54
  Interim Application
  Eighteenth
                         July 22, 2015               ECF No. 12524   $11,415,481.20           $142,543.85
  Interim Application
  Nineteenth
                         February 26, 2016           ECF No. 13360   $6,917,321.43            $73,661.64
  Interim Application
  Twentieth
                         June 6, 2016                ECF No. 13670   $5,916,119.90            $48,172.38
  Interim Application
  Twenty-First
                         December 2, 2016            ECF No. 14069   $9,280,353.48            $102,450.92
  Interim Application
  Twenty-Second
                         April 28, 2017              ECF No. 14242   $4,056,578.25            $47,329.00
  Interim Application
  Twenty-Third Interim
                         October 4, 2017             ECF No. 14422   $3,675,590.10            $59,975.69
  Application
  Twenty-Fourth
                         December 15, 2017           ECF No. 14471   $2,166,787.35            $40,053.74
  Interim Application
  Twenty-Fifth Interim
                         April 5, 2018               ECF No. 14556   $1,506,987.45            $28,079.84
  Application




 1.   Includes allowance of $8,129,062.53 as interim compensation for professional services as provided in the
      Fourth Interim Fee Order that was previously held back in the prior Interim Fee Orders. The remainder of fees
      totaling $1,000,000.00 was held back and remains subject to approval by the Court.
08-01420-scc       Doc 15088             Filed 04/20/20 Entered 04/20/20 20:30:44              Main Document
                                                   Pg 26 of 34


  Application                               Order                   Interim Fees Approved   Interim Expenses Approved

  Twenty-Sixth Interim
                         August 14, 2018            ECF No. 14663   $2,245,693.95           $9,550.45
  Application
  Twenty-Seventh
                         December 4, 2018           ECF No. 14803   $2,779,435.35           $34,131.69
  Interim Application
  Twenty-Eighth
                         April 10, 2019             ECF No. 14899   $1,291,135.50           $9,114.26
  Interim Application
  Twenty-Ninth Interim
                         July 16, 2019              ECF No. 14937   $2,186,788.50           $30,704.34
  Application
  Thirtieth Interim
                         December 18, 2019          ECF No. 15050   $2,411,481.15           $54,247.08
  Application




                                                             2
08-01420-scc   Doc 15088   Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                     Pg 27 of 34




                                    Exhibit B
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                          Pg 28 of 34



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re


            LEHMAN BROTHERS INC.,                            Case No. 08-01420 (SCC) SIPA


                                                Debtor.


                      DECLARATION OF CHRISTOPHER K. KIPLOK

                Christopher K. Kiplok, hereby declares under penalty of perjury pursuant to

 section 1746 of title 28 of the United States Code:

                1.     I am an attorney duly admitted to the bar of this Court and I am a partner

 of the law firm Hughes Hubbard & Reed LLP (“HHR”). I submit this declaration in support of

 HHR’s thirty-first application (the “Application”), as counsel to James W. Giddens as Trustee

 (the “Trustee”) for the liquidation of Lehman Brothers Inc. (“Debtor” or “LBI”), for allowance

 of interim compensation and reimbursement of expenses rendered from October 1, 2019 through

 December 31, 2019 (the “Application Period”).

                2.     HHR was retained as counsel for the Trustee pursuant to a Decree of the

 Honorable Gerard E. Lynch, Judge of the United States District Court for the Southern District

 of New York, dated September 19, 2008.

                3.     This liquidation proceeding has been and will continue to be conducted in

 accordance with the provisions of the Securities Investor Protection Act of 1970 (“SIPA”), 15

 U.S.C. § 78aaa et seq., and to the extent consistent therewith, in accordance with Chapters 1, 3,

 and 5 and sub-chapters I and II of Chapter 7 of Title 11 of the United States Bankruptcy Code.

                4.     I submit this declaration pursuant to Bankruptcy Rule 2016(a) in support

 of HHR’s application for allowance of compensation in the amount of $1,411,893.45 for
08-01420-scc     Doc 15088       Filed 04/20/20 Entered 04/20/20 20:30:44              Main Document
                                           Pg 29 of 34



 professional services rendered and reimbursement in the amount of $37,775.11 for necessary

 expenses incurred during the Application Period.

                5.      As the lead counsel at HHR who is supervising this matter, I am familiar

 with such services and with these proceedings. These statements are correct to the best of my

 knowledge and belief. Such knowledge and belief is based upon my direct involvement with and

 supervision of many of the tasks described in the Application, review of Court filings, and

 conversations I have conducted with partners and associates of HHR and upon records kept by

 HHR in the normal course of business.

                6.      I hereby certify that (i) I have read the Application; (ii) to the best of my

 knowledge, information, and belief formed after reasonable inquiry, the Application complies

 with the guidelines for fee applications under Bankruptcy Rule 2016(a); and (iii) the fees and

 disbursements sought are billed at or below rates customarily billed to other clients of HHR.

                7.      I hereby certify that members of the staff of the Securities Investor

 Protection Corporation (“SIPC”) will be provided with a copy of this Application.

                8.      I hereby certify that members of the staff of SIPC have been provided with

 monthly statements of fees and disbursements accrued during the Application Period.

                9.      I hereby certify that (i) in providing reimbursable nonlegal services to the

 estate, HHR does not make a profit on such services; and (ii) in seeking reimbursement for a

 service which HHR justifiably purchased or contracted from a third party, HHR requests

 reimbursement only for the amount billed to HHR by the third-party vendors and paid by HHR

 to such vendors.

                10.     It is HHR’s practice not to include charges for conference calls, research

 services, messenger services, and express delivery in its overhead, but rather to bill out these

 expenses to clients. This “unbundling” of such expenses results in a fairer allocation of such

                                                   2
08-01420-scc     Doc 15088      Filed 04/20/20 Entered 04/20/20 20:30:44            Main Document
                                          Pg 30 of 34



 costs and allows HHR to pass such costs on to each client in proportion to that client’s use of

 such services. In this case, HHR has not charged for and does not seek allowance of a number of

 categories of expenses regularly charged to and paid by HHR’s clients, including overtime

 meals, and after-hours travel services.

                11.     HHR has not made any previous application for allowance of fees for

 professional services rendered during the Application Period.

                12.     No agreement exists or shall be made between HHR and any other person

 respecting the division of compensation to be received for professional services rendered in

 connection with this SIPA proceeding.

                13.     No agreement or understanding prohibited by 18 U.S.C. § 155 has been

 made or shall be made by HHR.

                I declare under penalty of perjury under the laws of the United States that the

  foregoing is true and correct to the best of my knowledge.

                Executed on the 20th day of April, 2020

                                              /s/ Christopher K. Kiplok
                                              Christopher K. Kiplok




                                                  3
08-01420-scc   Doc 15088   Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                     Pg 31 of 34




                                    Exhibit C
08-01420-scc   Doc 15088     Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                       Pg 32 of 34



     Expenses Requested from October 1, 2019 through December 31, 2019


                             Description                        Total Amount
        Lexis, Westlaw, Search Services and Research Services    $37,304.94
               Express Delivery and Messenger Services             $470.17

   TOTAL EXPENSES REQUESTED                                       $37,775.11
08-01420-scc   Doc 15088   Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                     Pg 33 of 34




                                    Exhibit D
08-01420-scc   Doc 15088    Filed 04/20/20 Entered 04/20/20 20:30:44   Main Document
                                      Pg 34 of 34


                             Summary of Project Categories
                     from October 1, 2019 through December 31, 2019

                                                                  Time
                           Category                                         Total Fees
                                                                (Hours)
                         Asset Disposition                       24.20      $20,941.65
                 Banking and Cash Management                      11.30       $6,984.45
            Business Operations/Strategic Planning               164.60     $162,405.00
                       Case Administration                        14.40       $7,268.40
            General Creditor Claims Administration                 8.80       $3,178.80
                Customer Inquiries and Research                   43.60      $29,808.90
                     Fee Applications (HHR)                       64.80      $39,370.95
                           LBHI Matters                           10.40       $7,589.25
                           LBIE Matters                            4.70       $4,745.25
           Litigation (Including Class-Action Claims)            214.50     $163,559.25
               Fee Matters of Other Professionals                  3.00       $2,362.50
                        Regulatory Matters                        19.60     $20,232.00
               Tax and Employee Benefit Matters                   69.50      $54,364.05
                Trustee's Interim Reports to Court               57.60      $47,683.80
                         Barclays Claims                           6.20       $4,145.40
           Distribution Methodologies and Questions              165.30     $114,878.25
                      ESEP Claim Litigation                      820.90     $564,221.70
                       Post-Closing Vehicle                       70.30      $48,456.00
                        Data Abandonment                         156.50     $109,697.85
                TOTALS FEES REQUESTED                           1,930.20   $1,411,893.45
